IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 116 DB 2019 (No. 73 RST 2019)
                                            :
                                            :
DANA MORICI                                 : Attorney Registration No. 90852
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Philadelphia)


                                        ORDER


 PER CURIAM


        AND NOW, this 16th day of August, 2019, the Report and Recommendation of

 Disciplinary Board Member dated August 9, 2019, is approved and it is ORDERED that

 Dana Morici, who has been on Inactive Status, has never been suspended or disbarred,

 and has demonstrated that she has the moral qualifications, competency and learning in

 law required for admission to practice in the Commonwealth, shall be and is, hereby

 reinstated to active status as a member of the Bar of this Commonwealth. The expenses

 incurred by the Board in the investigation and processing of this matter shall be paid by

 the Petitioner.